Citation Nr: 0122893	
Decision Date: 09/20/01    Archive Date: 09/24/01	

DOCKET NO.  00-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

6.  Entitlement to service connection for chronic fatigue 
syndrome.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a disorder of the 
pancreas.

9.  Entitlement to service connection for hypoglycemia and 
diabetes mellitus.

10.  Entitlement to service connection for anemia.

11. Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Johnson, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied all 
pending claims.  The case is now ready for appellate review.  
The veteran failed to report to a central office hearing 
scheduled at his request in August 2001.  No further hearing 
request has been received.  



FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained, the 
veteran and his representative have been advised of the 
evidence necessary to substantiate all claims at issue in 
this appeal, the veteran has been provided VA examinations, 
and there remains no evidence identified by the veteran which 
is uncollected for review.

2.  The Board denied the veteran's claim for service 
connection for a low back disorder in a June 1997 decision 
and the evidence and argument received since the time of that 
decision is cumulative with evidence already on file at the 
time of that prior decision and is not relevant or probative 
of the question of whether the veteran has a low back 
disorder that was caused by an incident, injury or disease of 
active military service.

3.  The Board denied the veteran's claim for service 
connection for a cervical spine disorder in a September 1985 
decision, and the evidence and argument received since the 
time of that decision is cumulative and is not probative or 
relevant of the question of whether the veteran has a 
cervical spine disorder that resulted from some incident, 
injury or disease of active military service.

4.  The RO denied the veteran's claim for service connection 
for a right knee disorder in a rating decision issued in 
October 1989; the veteran was informed of that decision and 
his appellate rights and he did not thereafter perfect an 
appeal; and the evidence and argument received since the time 
of that decision is cumulative and is not probative or 
relevant of the question of whether the veteran has a right 
knee disorder that was caused by an incident, injury or 
disease of active military service.

5.  The Board denied the veteran's claim for service 
connection for a stomach disorder in a May 1990 decision and 
the evidence and argument received since the time of that 
decision is cumulative and is not probative or relevant of 
the question of whether the veteran has a stomach disorder 
which was caused by an incident, injury or disease of active 
military service.

6.  The Board denied the appellant's claim for service 
connection for an acquired psychiatric disorder in a 
September 1985 decision and the evidence and argument 
received since the time of that decision is cumulative and is 
not probative or relevant of the question of whether the 
veteran has an acquired psychiatric disorder that was caused 
by an injury, incident or disease of active military service.

7.  There is no competent clinical diagnosis that the veteran 
has chronic fatigue syndrome at any time during or after 
active military service.

8.  There is no competent clinical diagnosis that the veteran 
has chronic hypertension at any time during or after active 
military service.

9.  While there was a clinical indication of possible chronic 
pancreatitis in October 1992, 25 years after active military 
service, this finding has not been confirmed in subsequent 
clinical evidence and, in any event, there is a complete 
absence of any competent clinical evidence which in any way 
causally relates a possible finding of chronic pancreatitis 
many years after service to any incident, injury or disease 
of active military service. 

10.  There is no competent clinical diagnosis that the 
veteran has chronic hypoglycemia or any form of diabetes 
mellitus at any time during or after active military service.

11.  There is no competent clinical diagnosis that the 
veteran has chronic anemia at any time during or after active 
military service.

12.  There is no competent clinical diagnosis that the 
veteran has peripheral neuropathy at any time during or after 
active military service.


CONCLUSIONS OF LAW

1.  The June 1997 Board decision denying the veteran's claim 
for service connection for a low back disability is final.  
38 U.S.C.A. § 7104 (West 1991).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  The September 1985 Board decision denying the veteran's 
claim for service connection for a cervical spine disorder is 
final.  38 U.S.C.A. § 7104 (West 1991).

4.  New and material evidence has not been received to reopen 
a claim for service connection for a cervical spine disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

5.  The October 1989 RO decision denying service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 
1991).

6.  New and material evidence has not been received to reopen 
a claim for service connection for a right knee disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

7.  The May 1990 Board decision denying the veteran's claim 
for service connection for a stomach disorder is final.  
38 U.S.C.A. § 7104 (West 1991).

8.  New and material evidence has not been received to reopen 
a claim for service connection for a stomach disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

9.  The September 1985 Board decision denying the appellant's 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104 (West 1991).
10.  New and material evidence has not been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

11.  Claimed chronic fatigue syndrome was not incurred or 
aggravated by active military service, nor is the claimed 
disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

12.  Claimed hypertension was not incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

13.  A disorder of the pancreas was not incurred or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).

14.  Claimed hypoglycemia and diabetes mellitus were not 
incurred or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.

15.  Claimed anemia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

16.  Claimed peripheral neuropathy was not incurred or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  During the pendency of this matter, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was 
enacted.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001) which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claims were filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by the April 2000 Statement of the Case, including the 
standard for "new and material evidence" under 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board concludes that any duty 
to assist and duty to notify have been fulfilled, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.

As to the remaining claims for service connection, the Board 
finds that the RO fulfilled its duty to assist the veteran as 
required in the newly adopted VCAA and implementing 
regulations.  The RO notified the veteran of the evidence 
necessary to substantiate his multiple claims and offered to 
assist him in obtaining any relevant evidence.  In this 
regard it is noteworthy that all of the veteran's pending 
claims have essentially been denied on the basis of an 
absence of competent clinical evidence demonstrating that any 
of the claimed disabilities were incurred at any time during 
service or within applicable presumptive periods, that any 
claimed disabilities are secondary to the veteran's service-
connected residuals of a head injury with headaches, or that 
these disabilities are otherwise attributable to some 
incident, injury or disease of active military service or, in 
some cases, an absence of clinical evidence showing that the 
veteran has ever received a diagnosis of the claimed 
disability at any time either during or after active military 
service.  The veteran has been notified of the evidence 
necessary to substantiate his claims on numerous occasions.  
The veteran has not identified any pertinent evidence that 
has not already been collected for review by VA.  
Accordingly, no further assistance to the veteran is required 
under the VCAA or its implementing regulations.

Additionally, the Board notes that the duty to assist 
described in VCAA provides that VA shall treat an examination 
or opinion as being necessary to make a decision if the 
evidence of record before VA, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (1) contains competent evidence that the 
claimant has current disability or persistent or recurrent 
symptoms of disability, and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military service.  While there is competent evidence on file 
that the veteran manifested disorders of the low back, 
cervical spine, right knee, stomach, and acquired psychiatric 
disorders (and personality disorders), the veteran has been 
provided examinations in the past with respect to these 
issues and while these disabilities have been identified and 
described, each of these disabilities is shown to have been 
incurred many years after active military service and no 
competent evidence has demonstrated that any of these 
disabilities were incurred or aggravated during active 
military service or that they are causally related to some 
incident, injury or disease of active service or some other 
service-connected disability.  Additionally, the veteran 
currently claims entitlement to service connection for a 
series of disabilities for which there has never been made a 
confirmed clinical diagnosis at any time either during 
service or after service.  The Board does not find, under 
these circumstances, that remand for examinations are 
warranted under VCAA and its implementing regulations.  

The Board is cognizant of the fact that the RO has denied a 
series of currently pending service connection claims as "not 
well-grounded."  However, in reviewing the decision and the 
statement of the case, it is clear that the RO considered all 
of the evidence of record and furnished all of the relevant 
law and regulations.  Accordingly, the Board may proceed with 
the decision on the merits of the appellant's claims without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

I.  New and Material Evidence.

Law and Regulation:  A previously denied claim for service 
connection which was not timely appealed may be reopened if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  New evidence, however, means more than 
evidence that was not previously physically of record, and is 
evidence that is more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In Evans v. Brown, 9 Vet. App. 273 (1996), the US Court of 
Appeals for Veterans Claims (Court) held that to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit overruled Colvin and it's 
progeny as to the materiality element of the new and material 
test, by holding that the materiality test of the Court of 
Appeals for Veterans Claims "may be inconsistent with the 
underlying purposes and procedures of the veteran's benefits 
awards scheme."  Hodge at 1360.  The Federal Circuit stated 
that 38 U.S.C.A. § 3.156(a) emphasized the importance of a 
complete evidentiary record for the evaluation of the 
veteran's claim rather than the effect of the new evidence on 
the outcome.  Hodge at 1363.  Moreover, the Hodge opinion 
stressed that under the regulation, new evidence that was not 
likely to convince the Board to alter a previous decision 
might still be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter it's rating."  Id.  
The Federal Circuit specifically stated that any interpretive 
doubt would be resolved in the veteran's favor and that the 
regulation imposes a lower burden to reopen than the older 
Colvin test.  Hodge at 1361, n. 1.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Additionally, service 
connection for certain listed disabilities, including anemia, 
arthritis, hypertension, diabetes mellitus, peptic ulcer 
disease, psychoses and organic diseases of the nervous system 
may be established by affirmatively showing inception or 
aggravation during service or onset to a compensable degree 
within one year after service separation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that evidence pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Finally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).

Low Back Disorder:  Historically, the veteran's claim for 
service connection for a low back disorder has been denied by 
the RO in a rating action of September 1988, by the Board in 
a merits decision issued in May 1990, by a rating action of 
the RO in November 1993, by an RO rating action of May 1995, 
and most recently by the Board in June 1997.

The veteran's central contention with respect to his claim 
for service connection for a low back disorder is that low 
back disability is directly attributable to his involvement 
in a motor vehicle accident with head injury which occurred 
during service in August 1966.  

The evidence on file at the time of the Board's most recent 
final denial of service connection for low back disability in 
June 1997 included the following.  The service medical 
records reveal that the veteran was hospitalized for three 
days after having been involved in a Jeep accident.  There 
was clinical documentation of a laceration of the scalp, a 
puncture wound of the left hip and a cerebral concussion.  X-
ray studies of the skull were normal.  After three days, the 
veteran was returned to duty, although there is indication 
that he was provided a profile (excusal) from physical 
training.  The service medical records do not reveal that the 
veteran sought or required any form of continuing treatment 
for any injuries received in this motor vehicle accident.  
The service medical records contain no complaints, findings, 
treatment or diagnosis of any form of low back disability at 
any time during service.  The January 1967 physical 
examination for separation noted that the spine and other 
musculoskeletal system were normal.  In filling out the 
report of medical history at the time of the service 
separation examination, the veteran indicated in the negative 
to questions of whether he had arthritis or rheumatism, bone-
joint-or other deformity, and/or recurrent back pain.

The veteran filed his initial service connection claim for 
head and hip injury in November 1969.  There was no complaint 
or claim for low back disability.  That initial claim was 
denied because the veteran failed to appear for scheduled VA 
examination.  The veteran filed his next claim for service 
connection for the head injury in March 1982.  There was 
again no claim for low back disability.  Additional claims 
are filed and considered by the RO.  It is in July 1988, 21 
years after service separation (and 22 years after the motor 
vehicle accident), that the veteran first files a claim for 
low back injury which he attributes to the motor vehicle 
accident in service.

There were on record California Department of Corrections 
medical records from 1977.  A medical history provided by the 
veteran described back pain with a sprain or injury "3 years 
ago."  It was documented that the veteran injured his back in 
"1974 at cci while rolling wheelbarrow."  There were no 
findings or diagnoses.

There were VA outpatient treatment records from 1980 through 
1983 reflecting treatment for various problems which 
contained no complaint, finding or diagnosis with respect to 
the veteran's low back.  There was an October 1984 VA 
psychiatric examination, in which the veteran described his 
motor vehicle accident during service to which he attributed 
headaches, a pinched nerve in his neck, and amnesia, but 
there was no complaint regarding his low back.

In May 1988, VA outpatient treatment records reflect the 
first clinical finding on file of low back spondylolisthesis 
at L4-L5.  The veteran had walked in for treatment and this 
record documents his statement of having low back pain for 
three weeks; "no previous injury just started hurting."  May 
1988 VA X-ray studies were interpreted as revealing that 
vertebral body height was satisfactory but that there was 
"mild" narrowing of the L5-S1 intervertebral disc space and 
bilateral spondylolysis and loss of normal lumbar lordosis.  
In July 1988, the veteran gave a two-month history of low 
back pain without injury.  A following VA consultation 
contains the veteran's apparent reported statement of a 15-
year history of low back pain which had been exacerbated two 
months previously.  

In December 1988, the veteran was seen by a VA physician for 
follow-up for low back pain.  This physician wrote that the 
veteran's ability to walk and move about the room varied as 
to whether he was in the examining room or in the lobby 
awaiting examination.  This physician reviewed X-ray studies 
and stated that the veteran had "a trivial amount of antral 
esthesia" about L5 on S1.  The obliques demonstrated normal 
right-sided articular facets but on the left there was a 
slight abnormality of L5 - S1 facet, with S making 
encroachment and subluxation.  This physician concluded he 
believed the veteran had low back pain which arose from his 
facettes.  The veteran requested this physician to fill out 
disability forms for him and the physician wrote that he told 
the veteran that he did not consider him disabled in any way.  
A September 1989 VA neurological examination included a 
diagnosis of chronic lumbar strain.  

In May 1990, the Board issued a merits decision denying 
service connection for a low back disorder.  Following 
discussion of the evidence then on file, the Board concluded 
that the first objective clinical evidence of low back 
disability was from many years after service and that the 
evidence failed to reveal any relationship between the 
veteran's service-connected residuals of a head injury 
(headaches) from a motor vehicle accident and his current low 
back disorder.

There were a considerable volume of private medical records 
from the 1980's and early 1990's but these were mostly for 
unrelated problems.  A private X-ray study of the lumbar 
spine from September 1992 was interpreted as revealing that 
the vertebral bodies, pedicles and interspaces were normal 
and the conclusion was a normal lumbar spine series.  
However, a later private X-ray study from September 1994 
essentially confirmed earlier VA findings, first made in 
1988, of slight narrowing of L5-S1 disk space with 
spondylolisthesis at L5.  

In November 1994, VA received copies of the veteran's 
application for Social Security benefits.  On this form, the 
veteran indicated that his multiple physical problems 
commenced in September 1966.  However, with respect to his 
low back, the veteran wrote that he first had bad trouble 
with his low back in "1976."

The veteran testified at a personal hearing at the RO in 
April 1994 and again at a hearing before a Member of the 
Board in San Diego in January 1996.  On each occasion, the 
veteran essentially restated his longstanding argument that 
his low back disability was directly attributable to his 
motor vehicle accident which occurred during service.  He has 
also argued that he complained of low back pain during 
service and was provided treatment thereafter, although the 
service medical records did not reflect this.

A Board decision in June 1997 found that the veteran had not 
submitted new and material evidence to reopen his previously 
denied claim for service connection for a low back 
disability.  The Board found that evidence submitted and 
received since the time of the prior final decision was 
cumulative and repetitive and/or was not probative of the 
question of whether the veteran's presently documented low 
back disorder was caused by some incident, injury or disease 
of active service.

Since the time of that decision, the veteran submitted 
treatment records from a Dr. C, from a VA medical center in 
1988 and a partial VA examination report from September 1989, 
but these records had previously been on file and were 
considered by the Board at the time of it's earlier decision.  
Additionally, the veteran submitted excerpts of various 
published medical articles with respect to gastroesophageal 
reflux, chest pain, hypoglycemia, diabetes, the pancreas, 
headaches, treatment of chronic pain, and spinal disorders.  
Additionally, the veteran submitted statements of argument.

This newly submitted evidence is not new and material 
sufficient to reopen the veteran's claim for service 
connection for low back disability.  Copies of medical 
records which were already on file at the time of the 
previous June 1995 denial of service connection for low back 
disability are cumulative and redundant.  The veteran's 
statements of argument with respect to low back disability, 
while perhaps containing some additional elaboration, are 
also essentially cumulative with and redundant of all 
previous arguments submitted containing the essential 
contention that a low back disability is directly 
attributable to the motor vehicle accident during service, 
with complaints of recurrent pain since service. 

Individually and collectively, the evidence submitted and 
received since the time of the Board's previous June 1995 
final denial of service connection for a low back disorder 
failed to provide any relevant or probative competent 
evidence which shows or even tends to show that low back 
disability first clinically documented many years after 
service is in any way attributable or causally related to any 
incident, injury or disease of active service, specifically 
including a motor vehicle accident from 1966.  This has been 
the essential basis for all previous denials of the veteran's 
service connection claim for low back disability.  

In this regard, the newly submitted evidence to reopen does 
not tend to prove the merits of the claim that was the 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, 
this newly submitted evidence does not in any way 
significantly enhance the complete evidentiary record for 
evaluation of the veteran's claim, nor does it provide a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  This newly submitted 
evidence does not bear directly and substantially on the 
specific matter under consideration, it is mostly cumulative 
and redundant, and it is not by itself or in conjunction with 
the evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

As to the veteran's statements, they are essentially a 
repetition of his earlier contentions and are thus not new.  
Moreover, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus his lay statements 
on such medical matters may not be considered material 
evidence to reopen his claim.  38 C.F.R. § 3.156.

Cervical Spine Disability:  Historically, the veteran's claim 
for service connection for a cervical spine disability was 
denied in an RO rating action in November 1984, and was 
denied by the Board in a merits decision issued in September 
1985.

The veteran's first service connection claim filed in 
November 1969 did not include a complaint of cervical spine 
disability.  The veteran's second claim for service 
connection of March 1982 also did not include a complaint of 
cervical spine problems.  The veteran's first documented 
complaint of a pinched nerve in the neck was received in 
October 1984, over 18 years after the veteran was separated 
from service.

The evidence on file and considered by the Board at the time 
of its September 1985 decision denying service connection for 
cervical spine disability included the following.  The 
service medical records revealed that in August 1966, the 
veteran was involved in a motor vehicle accident where he 
incurred a scalp laceration and a cerebral concussion.  The 
veteran was released after three days and returned to duty 
with a profile against performing exercise.  The service 
medical records reflect no ongoing care or treatment as a 
result of this accident during the remainder of service, nor 
is there any record of any complaints, finding, treatment or 
diagnosis for a cervical spine injury in any of the service 
medical records.  An X-ray study of the skull was negative.  
The physical examination for service separation in January 
1967 found that the spine and other musculoskeletal system 
was normal.  The neck was also noted as normal.  The medical 
history completed by the veteran himself in conjunction with 
his service separation examination indicated in the negative 
to questions of whether he had arthritis or rheumatism, bone-
joint-or other deformity, recurrent back pain, or neuritis.

Also on file were California Department of Corrections 
medical records from 1977 which noted the motor vehicle 
accident from service but which contained no complaint or 
finding with respect to the veteran's neck or cervical spine.

VA outpatient treatment records on file from 1980 through 
1983 reflected treatment for various problems but contain no 
complaint, or finding with respect to the veteran's neck or 
cervical spine.

The veteran first complained of a pinched nerve in the neck 
in a written statement of October 1984 and during a 
psychiatric evaluation conducted the same month.  A VA 
cervical spine X-ray series from the same month was 
interpreted as revealing a very mild osteophytic protrusion 
at C3 but was otherwise unremarkable.  In an October 1984 VA 
neurological examination, in providing a detailed medical 
history, the veteran stated that "for about four years" he 
had been bothered by episodes of stabbing pain in the right 
supraclavicular area of his neck.  This occurred when he 
turned his head to the left.

In September 1985, the Board issued a merits decision which 
denied service connection for cervical spine arthritis 
because no cervical spine injury or arthritis was identified 
at any time during service or within one year thereafter.  
The first findings of "very mild" osteophytic protrusion at 
C3 with an otherwise unremarkable cervical spine series was 
made in October 1984, 17 years after the veteran was 
separated from service (18 years after the motor vehicle 
accident).  There was no competent clinical evidence which 
related a very mild cervical osteophyte, first shown 17 years 
after service, to any incident, injury or disease of active 
service, including the motor vehicle accident.

The evidence on file since the time of that last final denial 
of service connection for cervical spine disability includes 
private and VA medical records, statements of argument, 
testimony at two hearings, and medical journal excerpts.  

A September 1989 VA neurological examination contained the 
veteran's complaint of neck pain when turning his head to the 
left.  It started in the left clavicular area and radiated to 
the left shoulder.  The diagnosis was cervical strain.  The 
veteran was again examined by the same VA neurologist in May 
1993.  The diagnoses included one for history of cervical 
sprain.  While there also was a significant volume of private 
medical records collected for review, these records generally 
reflect evaluation and treatment for problems other than the 
cervical spine.  It appears that cervical spine complaints 
have decreased through the 1990's.  The veteran continued to 
argue his belief that his cervical spine disability was 
directly attributable to his motor vehicle accident during 
service in 1966.  The veteran also submitted medical journal 
expert's excerpts regarding the spine, the cervical spine, 
coping with chronic pain, and other subjects.

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen a claim for service 
connection for cervical spine disability because the evidence 
and argument submitted and received since the time of the 
Board's previous September 1985 merits decision denying 
service connection for cervical spine disability is 
essentially cumulative with and redundant of evidence which 
was on file at that time.  In September 1985, the evidence 
showed that both initial complaints and competent clinical 
findings of a mild cervical spine osteophytic protrusion had 
first arisen many years after the veteran was separated from 
service and there was a complete absence of competent 
clinical evidence which in any way causally related the 
remote onset of a cervical spine disability to any incident, 
injury or disease of active military service, including the 
motor vehicle accident of 1966.  Again, that evidence 
included an October 1984 report of VA neurological 
examination in which the veteran told the VA physician of a 4 
year (emphasis added) history of neck pain (1980, 13 years 
after service separation).  At that time, well over 13 years 
after service, X-ray studies first revealed "very mild" 
osteophytic protrusion at C3 with an otherwise unremarkable 
cervical spine series.  
No evidence submitted or received since the time of that 
decision in any way reasonably relates these findings to any 
incident, injury or disease of the veteran's active military 
service, including the motor vehicle accident of 1966.  While 
subsequent clinical evidence certainly confirms cervical 
strain or sprain with some degenerative changes, such 
findings are consistent with and thus cumulative of the 
clinical evidence already on file at the time of the prior 
decision.  Likewise, the veteran's continued arguments 
essentially restate arguments considered by the Board in its 
earlier decision.  Individually and collectively, this 
evidence does not tend to prove the merits of the claim that 
was the specified basis for the last final disallowance, does 
not significantly create a more complete evidentiary record, 
and does not create or result in a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability.  See Evans and Hodge, supra.  This 
evidence does not bear directly and substantially on the 
specific matter under consideration, it is mostly cumulative 
and redundant, and it is not by itself or in conjunction with 
the evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a). 

As to the veteran's statements, they are essentially a 
repetition of his earlier contentions and are thus not new.  
Moreover, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus his lay statements 
on such medical matters may not be considered material 
evidence to reopen his claim.  38 C.F.R. § 3.156.

Right Knee Disability:  Historically, the RO denied service 
connection for a right knee disability in an unappealed 
October 1989 rating action.

The veteran's initial claims filed in November 1969, March 
1982, and October 1984 made no mention of a right knee 
disability.  The first claim for service connection for right 
knee problems was contained in a May 1989 statement from the 
veteran (22 years after service separation) in which he wrote 
that calcium deposits of the right knee were aggravated when 
his back gave out while he was stepping up on a curb, fell, 
and landed on his right leg, and four days later he went to 
the hospital for a right knee operation.  "In the last two 
years my Rt. knee has been giving-out on me...."  

The records on file at the time of the October 1989 rating 
action which denied service connection for a right knee 
disability included the following records.  The service 
medical records contain no complaint, finding, treatment or 
diagnosis of any right knee disability.  Records associated 
with the motor vehicle accident in August 1966 noted a 
puncture wound of the left hip in addition to head injury and 
concussion.  The physical examination for service separation 
noted that the lower extremities were normal.  In the 
accompanying report of medical history completed by the 
veteran, he indicated in the negative to inquiries as to 
whether he had cramps in his legs, arthritis or rheumatism, 
bone-joint-or other deformity, lameness, and trick or locked 
knee.

A physical examination conducted by the California Department 
of Corrections in March 1977 contained no complaint or 
findings of a right knee disability.  VA outpatient treatment 
records from 1980 through 1983 contain no complaint or 
findings of right knee disability.  In May 1980, the veteran 
did complain of having had a recent twisting injury to the 
right ankle in November 1979.  The impression was a right 
ankle sprain.  In October 1984 the veteran was provided a VA 
neurological examination at which time he described having 
injured his right leg, "once when he fell and hit a curb; 
another time when he turned his ankle on a rock."  Later in 
this examination, the veteran indicated that he had a problem 
with his right leg secondary to having stepped into a hole 
when he stepped off a curb, and another time of having 
slipped on sand.

In a December 1988 VA orthopedic consultation, a physician 
recorded that the veteran informed him that he had had right 
knee pain "for some time."  There was also reportedly "no hx 
[history] of trauma to the knee."  The veteran pointed to 
four macular papular lesions over the knee and said the knee 
hurt.  Examination revealed no effusion, warmth, tenderness 
or instability.  An X-ray study of the right knee was 
interpreted as being negative.  The physician wrote "doubt 
any pathology to knee."
The October 1989 rating action denied service connection for 
right knee disability based on a complete absence of any 
evidence of right knee disability at any time during or for 
many years after the veteran separated from active military 
service.  Additionally, the orthopedic consultation conducted 
in December 1988 did not result in a finding of any right 
knee disability.

Evidence on file since the time of the October 1989 rating 
decision denying service connection for right knee disability 
includes private and VA medical records, statements of 
argument, testimony at two personal hearings, and medical 
journal articles.  A May 1993 VA neurological examination 
contain no specific complaints by the veteran with respect to 
his right knee.  There was no diagnosis.

A private May 1989 orthopedic consultation (not submitted 
until November 1994) includes an evaluation of the veteran's 
right knee.  The veteran provided a history of episodes of 
the knee giving out over the last year but denied any knee 
trauma.  He said it used to swell but not recently.  He said 
it hurt on stairs and long walks.  Examination revealed that 
the knee had no effusion, full range of motion with pain on 
full flexion, no ligamentous laxity, no tenderness, positive 
lateral joint line tenderness, and negative McMurray's 
testing.  An X-ray study was interpreted as revealing an 
osseous density of the proximal fibular shaft of uncertain 
significance.  The impression was rule out meniscal tear.

The veteran testified at hearings at the RO in April 1994 and 
before a Member of the Board in January 1996.  However, the 
issue of right knee disability was not the subject of the 
testimony presented.

Additionally submitted was a statement of argument and a 
series of medical journal excerpts.  These medical journal 
excerpts are not relevant or probative to the question 
presented of whether the veteran has an identifiable right 
knee disorder and, if so, whether such disorder is 
attributable to some incident or injury of active military 
service.

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen a claim for service 
connection for right knee disability.  That claim was 
initially denied by the RO in October 1989 based on an 
absence of objective competent clinical evidence identifying 
a right knee disability at any time during or after service.  
The first documented complaint of right knee disability arose 
in December 1988, 21 years after the veteran was separated 
from service.  No evidence submitted since the time of that 
last final denial shows or even tends to demonstrate that the 
veteran has a right knee disability that is causally related 
to some incident, injury or disease of active military 
service.  The veteran's contentions that he has right knee 
disability attributable to service are cumulative with the 
contentions made at the time of the last final denial.  

The evidence received since the time of the last final denial 
fails to in any way prove the merits of the claim that was 
the specified basis for the last final disallowance of the 
claim, nor does this evidence provide a more complete 
evidentiary record, nor does it provide a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  See Evans and Hodge, supra.  
The evidence submitted since the time of the last final 
denial does not bear directly and substantially on the 
specific matter under consideration, it is cumulative and 
redundant, and it is not by itself or in conjunction with the 
evidence previously assembled, so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

As to the veteran's statements, they are essentially a 
repetition of his earlier contentions and are thus not new.  
Moreover, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus his lay statements 
on such medical matters may not be considered material 
evidence to reopen his claim.  38 C.F.R. § 3.156.

Stomach Disorder:  Historically, service connection for a 
stomach disorder was denied in an RO rating decision issued 
in November 1989 and, subsequently, by the Board in a merits 
decision in May 1990.  The veteran's initial claims for 
service connection in November 1969, March 1982 and October 
1984 did not mention a stomach disorder.  The first clinical 
notation on file of gas, nausea and right lower quadrant pain 
are contained in a January 1989 VA outpatient treatment 
record, 22 years after the veteran was separated from 
service.  However, the veteran has argued that stomach 
trouble was caused by medication provided him by VA.

The evidence on file at the time of the last final Board 
denial of service connection for a stomach disorder in May 
1990 included the following.  The service medical records 
contain no complaint, finding, treatment, or diagnosis for 
any form of stomach disorder.  The physical examination for 
service separation in January 1967 noted that the abdomen and 
viscera and GU system were normal.  In the accompanying 
report of medical history completed by the veteran himself in 
conjunction with this examination, the veteran indicated in 
the negative to questions of whether he had frequent 
indigestion or stomach, liver or intestinal trouble.  

Private, VA, and California Department of Correction clinical 
records from soon after service through the 1980's contain no 
complaints, findings, treatment or diagnosis for stomach 
symptoms.

In January 1989, the veteran gave a two-week history of 
increased gas, nausea and right lower quadrant pain.  There 
was a negative past medical history.  One month later, the 
veteran was seen by VA medical personnel and apparently said 
he was doing 80 percent better.  He still reported positive 
nausea. An upper gastrointestinal series revealed 
gastroesophageal reflux with indigestion symptoms.  There was 
a past history of alcohol abuse but the veteran claimed no 
current alcohol use.  In February 1989, evaluation of the 
digestive system revealed normal bowel sounds and no 
tenderness or organomegaly found.  An upper gastrointestinal 
series in February 1989 reportedly revealed gastroesophageal 
reflux.  His weight was said to be stable.  

The May 1990 Board decision denied service connection for a 
stomach disorder, then claimed as ulcers, because stomach 
symptoms were first shown many years after service and no 
evidence revealed that they were related to any incident, 
injury or disease of active service.  Additionally, there was 
no evidence showing a causal relationship between medication 
taken for service-connected headaches and the veteran's 
stomach complaints.

The evidence on file since the time of that decision includes 
private and VA medical records, testimony at two hearings, 
statements of argument, and excerpts from medical journals.  
A November 1992 VA outpatient treatment record noted the 
veteran's complaint of chronic abdominal pain and significant 
weight loss over the last two years.  The veteran reported 
feeling that he had diabetes mellitus but there had been no 
such diagnosis.  He also felt he had pancreatitis and a fatty 
food intolerance, but the physician wrote that this may have 
been true in the past but laboratory testing including 
extensive UGI, CT scan and other tests more recently were all 
normal.  This report noted that two prior CT scans of the 
abdomen from early 1990 were normal.  Review of the veteran's 
chart revealed complaints of nonspecific abdominal pain and 
the physician opined that the veteran appeared to be a 
"major food faddist".  He had a tendency to severely limit 
his diet and had seen dietitians.  A long history of 
personality disorder was noted.  The impression was 
psychogenic anorexia and food faddism.  The physician did not 
think there was anything that could be done.  The veteran was 
convinced he had low blood sugar.

A private CT scan of the abdomen with IV contrast in April 
1993 revealed no abnormality of the liver and spleen, and no 
retrocrural lymphadenopathy.  There was no evidence of a 
mass.  The gallbladder was unremarkable.  The conclusion was 
a negative abdominal CT scan.

Testimony at two hearings was provided on other subject 
matter.

In association with his substantive appeal, the veteran 
submitted copies of medical journal entries on various 
subjects including hereditary fructose intolerance, 
hypoglycemia, diabetes, and hiatal hernia.  None of these 
journal excerpts are relevant or probative of whether the 
veteran has an abdominal disability which is related to some 
incident of service or to medication provided the veteran by 
VA.

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen the previous final 
denial of service connection for a stomach disorder.  The 
specified basis for the Board's May 1990 denial of service 
connection for such disorder was that there was no competent 
evidence of stomach symptoms or any identifiable pathology 
involving the stomach or gastrointestinal or genitourinary 
system at any time during or for many years after service.  
The first documented complaints of stomach symptoms and 
clinical findings of gastroesophageal reflux were documented 
in January 1989, over two decades after the veteran was 
separated from active military service.  Additionally, there 
was a complete absence of any competent clinical evidence 
relating any of the veteran's reported stomach symptoms to 
any medication provided by VA to the veteran for treatment of 
other disability. 

The evidence received and submitted since the time of that 
last final denial also fails in any way to relate 
gastroesophageal reflux problems, first shown some 22 years 
after service, to an incident, injury or disease of active 
service or as being attributable to any medication provided 
by VA to the veteran for service-connected headaches.  The 
most probative evidence on this issue from after the time of 
the May 1990 Board decision denying service connection for a 
stomach disorder is a VA consultation in November 1992 noting 
multiple diagnostic testing with essentially normal results 
and concluding with an impression of psychogenic anorexia and 
food faddism, which were in no way related to any events of 
service decades earlier and which findings are contrary to 
any stomach disorder resulting from medication provided by 
VA.  

No evidence submitted or received since the time of the last 
final May 1990 Board denial tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance, or significantly enhances a complete 
evidentiary record, or offers a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Evans and Hodge, supra.  The evidence 
submitted and received since the time of the previous final 
denial does not bear directly and substantially on the 
specific matter under consideration, and is not by itself or 
in conjunction with the evidence previously assembled so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

As to the veteran's statements, they are essentially a 
repetition of his earlier contentions and are thus not new.  
Moreover, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus his lay statements 
on such medical matters may not be considered material 
evidence to reopen his claim.  38 C.F.R. § 3.156.

Acquired Psychiatric Disorder:  The RO denied service 
connection for an acquired psychiatric disorder in a November 
1984 rating decision, and the Board denied service connection 
for a psychiatric disability in a merits decision issued in 
September 1985.  There was no claim by the veteran for 
service connection for psychiatric disability in his claims 
of November 1969 and March 1982.
The evidence on file at the time of the Board's last final 
denial of service connection for psychiatric disability in 
September 1985 included the service medical records.  There 
was on file the report of psychiatric evaluation of the 
veteran conducted during a six-day admission to the Letterman 
General Hospital in San Francisco, California, in June 1966.  
He had been referred to this hospital for evaluation of 
sociopathic behavior while stationed at Fort Irwin 
California.  At that time, it was noted that the veteran was 
currently stationed with the medical detachment at Fort Irwin 
and had been on active duty for 2 years and 4 months.  He had 
recently been assigned to Fort Irwin from another duty 
location and he readily admitted to dissatisfaction with his 
current duty station.  He felt he had been cast into the role 
of the company troublemaker upon his arrival.  He felt people 
were discriminating against him and were constantly looking 
for him to instigate trouble which resulted in him rapidly 
losing interest in job performance, and he acknowledged 
gaining a rather arrogant attitude which was reflected in his 
performance.  He maintained, however, that he functioned 
adequately on the ward.  His general attitude toward the 
Army, however, was one of resentfulness and belligerent co-
existence.  In May 1966, the veteran had become involved in a 
fight with another soldier during a drinking session.  He 
sustained a minor occipital scalp laceration for which he 
stayed in the hospital over night.  When released the 
following day, he promptly proceeded to resume the 
altercation during which his opponent sustained a fractured 
nose.  The veteran thereafter refused an Article 15 and was 
provided a summary court martial which levied a fine and 
restriction.  The veteran was then referred to Letterman for 
further evaluation.

The in-service psychiatric evaluation in June 1966 included 
the veteran's reported history of having left high school in 
the 11th grade at which time he was sentenced to a juvenile 
institution in Ohio for assault and battery.  The veteran had 
planned on dropping out of high school at age 16 but 
continued in school with little in the way of motivation 
until his forced exit because of the juvenile action.  He was 
given the opportunity to continue his high school at that 
institution but declined in favor of dairy work.  He was 
released from the institution after serving 9 months at age 
18.  From age 18 until 20 when he enlisted, he continued to 
be frequently involved with civilian authorities concerning 
numerous infractions including car theft.  He had obtained 
part-time employment but expressed dissatisfaction over these 
jobs because advantage was taken of him and they were "too 
hard" (quotes in original).  At age 20, he enlisted in the 
Army.  He looked upon basic training as "a joke," preferring 
to think that no one could be serious about doing all that 
strenuous activity.  He had several earlier assignments in 
the Army and started taking English courses toward completion 
of a GED, but dropped the course when the opportunity to be 
assigned to another location presented itself.  While at Fort 
Belvoir, he received one Article 15 for fighting.  He then 
transferred to a location in Pittsburgh, Pennsylvania, where 
he performed as an X-ray technician but found this assignment 
unpleasant.  He did not see any reason for his presence at 
the Letterman Hospital.

Further review of the June 1966 service medical records shows 
that, during mental status examination, the veteran indicated 
that his duty performance at the Fort Irwin Hospital had been 
highly satisfactory although he acknowledged that he had been 
inconsistent and undependable in the past.  Thought processes 
were logical, coherent and goal-directed.  Memory was intact 
and there were no delusions, hallucinations or other 
psychotic elements.  Intelligence, fund of knowledge and 
calculating ability appeared average.  There was no evidence 
to support a psychotic or psychoneurotic diagnosis.  During 
the veteran's hospitalization, there was no indication that a 
serious emotional illness existed.  He had exhibited some 
sociopathic trends in the past and had a lifelong history of 
reacting to stress in a rather impulsive and immature manner.  
Although he had received some disciplinary action in the 
past, he had also been a productive soldier and with some 
assistance, it was believed the veteran could be 
rehabilitated and perform acceptably.  

The finding from this hospitalization and examination was an 
emotionally unstable personality, chronic, moderate; 
manifested by eruptive, assaultive behavior, inconsistency, 
unreliability, fluctuating emotional attitude, and 
immaturity.  Predisposition was noted to be marked, lifelong 
personality pattern.  This hospitalization report also noted 
that the finding of emotionally unstable personality was not 
incurred in line of duty but did exist prior to service.  
However, it was also determined that the veteran did not have 
a mental or physical disease or defect warranting referral to 
a Physical Evaluation Board or other disposition through 
medical channels.  It was recommended the veteran be returned 
to full duty and he was returned to duty through the time of 
his honorable separation in February 1967.  

The physical examination for separation noted the veteran was 
psychiatrically normal but did note the Letterman diagnosis 
of an emotionally unstable personality.  In the accompanying 
report of medical history, the veteran reported that he did 
have depression or worry but that he did not have frequent 
trouble sleeping or nightmares or loss of memory or amnesia 
or nervous trouble of any sort.  

In April 1982, the veteran was seen as an outpatient by VA in 
conjunction with headaches related to service.  He said he 
had seen a psychiatrist for 3 or 4 months one year ago but he 
did not want to see a psychiatrist at present.  He denied any 
psychiatric symptoms.  The assessment from this visit was no 
psychiatric diagnosis.

In January 1983, the veteran was provided an initial 
psychiatric evaluation by the California Department of 
Corrections.  He had been delivered from the county jail from 
where he had been placed one month previously after having 
survived just two days in the community.  He had been 
released from serving five months as a parole violator.  
Parole agents reported when he presented to their office he 
was intoxicated, abusive and tore up his general assistance 
papers stating that he wanted to go back to jail.  He 
reportedly had been frustrated by the fact that the general 
assistance office would not accept an application because he 
did not have a California ID and he had gotten intoxicated 
and had been disrespectful to the parole agents.  The veteran 
described being injured during service in a motor vehicle 
accident.  He said he did not receive psychiatric treatment 
in prison but records indicated that he was treated in the 
civil addict program in 1970, and his record indicated many 
arrests for narcotic offenses.  He said that he had used 
almost all narcotics and had been hooked on everything.  The 
record also indicated that he had attended two years of 
college and that he had had employment as an assistant 
placement officer with a Federal veteran's program and had 
worked in data processing for a public sector company.  He 
was alert and oriented and was able to converse about recent 
news events and was able to look after his own food and 
lodging.  The diagnosis was substance abuse, rule out 
dementia due to organic brain damage.  Further evaluation was 
suggested to determine whether he had impairment either from 
an in-service injury or from his use of drugs. 

In October 1984, the veteran was provided a VA psychiatric 
evaluation.  Past records were reviewed and the initial 
impression was of a personality disorder, schizoid type.  
Subsequent psychological testing was done and the impression 
was question of schizophrenia, more probably conversion 
neurosis.  A physician with the California Department of 
Corrections had written that after prolonged observation and 
testing, he felt the veteran's diagnosis was severe anxiety 
disorder compensated as somatization disorder.  This 
physician had noted that the veteran became more distressed 
while abusing drugs, having paranoid ideation and affective 
disturbance.  The veteran had been out of prison since August 
1984.  The VA physician reviewed the veteran's service 
psychiatric hospitalization.  The veteran confirmed that he 
dropped out of school after a juvenile arrest and 
subsequently enlisted in the Army.  The Axis I diagnoses were 
atypical anxiety disorder with some depressive features, 
mixed substance abuse presently in remission, and tentative 
psychological factors affecting physical condition.  This 
physician further explained that substance abuse was 
diagnosed as the mixed personality disorder.  The tentative 
psychological factors affecting physical condition involved 
the veteran's headaches.  The primary Axis I diagnosis was 
atypical anxiety disorder.  He believed that the veteran had 
anxiety attacks but that they did not come consistently or 
repetitively enough to constitute a diagnosis of panic 
disorder or generalized anxiety disorder.  He further stated 
that these attacks appeared to have originated "within the 
past 3 or 4 years" and the history did not demonstrate any 
conclusive connection with his service experiences.

The veteran was also provided a VA neurological examination 
in October 1984 and this physician reviewed the veteran's 
claims folder.  Physical examination and interview resulted 
in a diagnosis of post-traumatic headaches without objective 
neurological findings.

Based upon this evidence, the Board denied service connection 
for an acquired psychiatric disorder in a merits decision of 
September 1985 because the veteran was clearly demonstrated 
to have a personality disorder which had manifested prior to 
service and because personality disorders were not and are 
not considered disabilities for VA compensation purposes.  
38 C.F.R. § 3.303.  Psychiatric hospitalization during 
service demonstrated no psychotic or psychoneurotic 
diagnoses.  Anxiety with somatic aspects was first shown many 
years after service and was not shown to be causally 
attributable to any incident of service.  It was at the time 
well documented that the veteran had a long history, after 
service, of serious drug abuse which was on post-service 
clinical examination found to be closely associated with the 
veteran's longstanding personality disorder.

Subsequent to the issuance of this final denial of service 
connection for an acquired psychiatric disorder there was 
submitted and received VA and private medical records, 
statements of argument, testimony at two hearings (on other 
issues), and excerpts from medical journals.

A private psychiatric evaluation of July 1988 (received in 
February 1994) included a review of the veteran's history, to 
include events during service.  The veteran had received a 
GED from the military and attended a number of college 
courses.  Intelligence appeared average and short-and long-
term memory appeared intact.  He did not appear to be 
significantly depressed.  The diagnoses were adjustment 
disorder of adulthood with mild anxiety features and probable 
schizoid personality type.

Private psychological testing from August 1989 resulted in a 
verbal IQ in the average range and indicated comparative 
strength in the area of information gained in school (long-
term memory) and ability to do calculations in his head.  He 
seemed able to reason and make occupational, personal or 
social adjustments within normal limits except in so far as 
back pain and other somatic concerns interfered.  
Psychological testing was accompanied by a report of 
psychiatric evaluation privately conducted several days 
later.  This was this physician's second evaluation of the 
veteran.  The veteran's psychiatric history was reviewed, 
including a preservice history of juvenile arrests and a 
service diagnosis of emotionally unstable personality 
disorder.  A significant post-service drug abuse history was 
also discussed.  The psychiatric examination showed that the 
veteran was alert, oriented, relatively cooperative and spoke 
in a clear manner.  Attention and concentration were fair.  
He could give his background without difficulty.  Judgment 
appeared compromised by his mental state.  He was defensive 
and guarded and although not overtly paranoid, he tended to 
lead in this direction.  Intelligence appeared average.  The 
impression was an adjustment disorder of adulthood with mild 
anxiety features and a schizoid personality with sociopathic 
features.  Also noted was a history of multiple somatic 
complaints much of which was not verified except the 
possibility of an ongoing back problem.  This physician 
further wrote that it was apparent that the veteran continued 
to display marked personality difficulties which interfered 
with his ability to relate effectively to others.

Also on file is a September 1989 Social Security 
determination that the veteran's primary diagnosis was 
schizoid personality with sociopathic features and the 
secondary diagnosis was affective disorder.

Also on file is a September 1989 VA neurological examination.  
The veteran's history, including events during service, was 
discussed.  At this time, the veteran complained of episodes 
of becoming "paralyzed," having episodes of amnesia which had 
occurred five times during his life, and complaints of 
occasional sleep paralysis where he had a difficult time 
moving when he first woke up.  Neurological examination 
revealed the veteran to be alert and oriented, the pupils 
were equal and reactive to light, extraocular movements were 
intact, the face was symmetric and intact to pinprick and 
light touch and the bulbar cranial nerves were normal.  
Coordination testing was performed normally.  The diagnoses 
included post-traumatic headaches.  This physician further 
wrote that in regard to the symptoms of amnesia, he thought 
that most likely these were sleep related and were probably 
due to a mildly disturbed sleep cycle.  This was also 
manifested by symptoms of sleep paralysis. 

In May 1993, the veteran was provided another VA neurological 
examination by the same VA neurologist who had seen him in 
September 1989.  The veteran's medical history was again 
reviewed.  The results of this examination were very similar 
to those previously reported in 1989.  The diagnoses again 
included post-traumatic headaches.  This examination report 
was accompanied by the conduct of an 18 channel EEG to rule 
out seizures.  The results of this testing, while 
demonstrating technically sub-optimal mild nonspecific 
abnormalities over the left hemisphere, nonetheless resulted 
in no epileptiform abnormalities discovered.

No medical journal entries were submitted regarding 
psychiatric disability.

The veteran has not submitted new and material evidence 
sufficient to reopen a claim for service connection for an 
acquired psychiatric disorder.  Service connection for a 
psychiatric disorder was denied by the Board in a May 1990 
merits determination which essentially found that the veteran 
was only shown to have had a personality disorder during 
service, which was documented by physicians at the Letterman 
General Hospital as having existed prior to service.  
Personality disorders were not then and are not now 
psychiatric disabilities for VA compensation purposes.  
38 C.F.R. § 3.303.  The first findings of other psychiatric 
diagnoses, including anxiety, were first made many years 
after service and were not related by any competent evidence 
to any incident, injury or disease of active military 
service, including a motor vehicle accident with head injury 
and concussion in 1966.  The evidence submitted and received 
since the time of that decision generally confirms service 
findings of a longstanding personality disorder.  

While additional diagnoses have been provided, including 
adjustment disorder of adulthood with mild anxiety features, 
no additional evidence submitted relates this or other 
findings to an incident, injury or disease of active service.  
All Axis I diagnoses on file are first shown many years after 
service and are not related by any competent evidence to any 
incident of service.  

The evidence received and submitted since the time of the 
Board's September 1985 merits decision denying service 
connection for psychiatric disability do not tend to prove 
the merits of the claim that was the specified basis for the 
last final disallowance of the claim, fail to significantly 
provide a more complete evidentiary record, and fail to 
provide a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
See Evans and Hodge, supra.  This evidence does not bear 
directly and substantially on the specific matter under 
consideration and is not by itself or in conjunction with the 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.

As to the veteran's statements, they are essentially a 
repetition of his earlier contentions and are thus not new.  
Moreover, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus his lay statements 
on such medical matters may not be considered material 
evidence to reopen his claim.  38 C.F.R. § 3.156.

Additionally, with respect to a service connection claim for 
psychiatric disability, the Board would point out that the 
veteran is already service connected for the residuals of the 
head injury, which is clearly documented to have occurred 
during service in a motor vehicle accident in 1966.  He has 
long been compensated for post-traumatic headaches 
attributable to this service injury.  A present claim for an 
increased evaluation for this disability is not before the 
Board.  However, the Board would point out that the extensive 
clinical evidence on file including diagnostic studies do not 
reveal the existence of organic brain injury due to the 
trauma from this motor vehicle accident.  That is, the 
clinical evidence on file does not reveal the existence of 
any psychiatric disability, to include organic brain damage, 
which is attributable to the head injury during service.  The 
only service-connected residual of the in-service head injury 
is headaches, which is currently rated 10 percent.

Finally, the Board notes that the veteran submitted excerpts 
of various medical articles in September 1998, which 
discussed gastrointestinal disease, hypoglycemia, diabetes, 
disease of the pancreas, headaches, treatment of chronic 
pain, and spinal disorders.  While medical articles or 
journal entries may in some cases constitute new and material 
evidence sufficient to reopen a claim or perhaps sufficient 
to result in the allowance of a claim, the medical articles 
submitted in this case are very generic in nature and fail to 
provide any relevant or probative evidence with respect to 
the veteran's low back disability claim.  That is, while the 
medical literature excerpts submitted by the veteran do 
pertain to the medical issues at hand, they are very general 
in nature and do not address the specific facts of the 
veteran's claim before the Board.  As this generic medical 
journal or treatise evidence does not specifically opine as 
to the relationship between the veteran's current low back 
disorder and his military service, it is insufficient to 
establish the element of medical nexus evidence.  See Sacks 
v. West, 11 Vet. App. 314 (1998).

II.  Service Connection.

Chronic Fatigue Syndrome:  Careful review of the entire 
claims folder fails to reveal any competent clinical 
diagnosis of chronic fatigue syndrome at any time during or 
after service.  In the absence of such diagnosis and in the 
absence of any clinical evidence relating such finding to an 
incident, injury or disease of service, the claim for service 
connection for chronic fatigue syndrome must be denied.  The 
veteran is not shown to have the requisite medical expertise 
to offer his own diagnosis of such disorder, nor is he 
competent to casually connect such disorder, if shown, to 
some incident of service.  Espiritu, supra.

Hypertension:  Careful review of the claims folder fails to 
reveal any competent clinical diagnosis of hypertension.  
There are numerous blood pressure readings on file but none 
are recorded as abnormal, there is no diagnosis of 
hypertension, nor is the veteran shown to receive medication 
for high blood pressure.  In the absence of a competent 
diagnosis of hypertension and any evidence which relates such 
finding to an incident, injury or disease of service, the 
claim for service connection for hypertension must be denied.  
The veteran is not shown to have the requisite medical 
expertise to offer his own diagnosis of such disorder, nor is 
he competent to casually connect such disorder, if shown, to 
some incident of service.  Espiritu, supra.

Pancreas Disability:  Service medical records contain no 
complaint, finding or diagnosis of any disability of the 
pancreas.  There is no such finding for many years after 
service.  

A March 1989 VA echogram of the abdomen resulted in a finding 
of a poorly visualized pancreas but an otherwise normal 
examination.  A private CT study of the abdomen with contrast 
from October 1992 resulted in a finding of possible chronic 
pancreatitis.  However, the conclusion was that poor contrast 
opacification of the GI tract made it difficult to determine 
whether abnormality represented a retroperitoneal adenopathy 
mass, or whether this was simply a false reading.  A repeat 
examination with adequate contrast material was recommended.  
A second CT abdomen with contrast conducted earlier in the 
day from the same private medical facility noted that the 
liver and spleen were normal.  The visualized pancreatic 
structure was within normal limits except for a possible 
punctate calcification in the region of the tail of the 
pancreas.  This was found to be a negative abdominal CT scan. 

While there was in October 1992 a single diagnostic study 
resulting in a finding of possible pancreatitis, such finding 
is nowhere else confirmed on file.  Even if such findings 
were confirmed in 1992, there is a complete absence of any 
competent clinical evidence on file which shows that 
pancreatitis is causally related to any incident, injury or 
disease of active military service from which the veteran was 
separated 25 years earlier.  The veteran does not have the 
requisite medical expertise to offer a competent opinion 
either that he has a valid diagnosis of chronic pancreatitis 
or that such finding, if confirmed, is related to an 
incident, injury or disease of active service 25 years 
earlier.  Espiritu, supra.  Service connection for a disorder 
of the pancreas must be denied.

Hypoglycemia/Diabetes Mellitus:  Careful review of the claims 
folder fails to reveal any confirmed clinical diagnosis of 
hypoglycemia and/or diabetes mellitus at any time during or 
subsequent to service.  In the absence of such competent 
diagnosis and in the absence of any evidence which shows that 
such diagnosis is related to an incident, injury or disease 
of active service, the claim for service connection for this 
disability must be denied.  The veteran is not shown to have 
the requisite medical expertise to offer his own diagnosis of 
such disorders nor is he competent to casually connect such 
disorders, if shown, to some incident of service.  That is, 
as a layman, he has no competence to give a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Anemia:  Careful review of the claims folder fails to reveal 
a competent clinical diagnosis of chronic anemia at any time 
during or after service.  While the veteran is shown many 
years after service in the early 1990's to have sustained a 
significant weight loss, a battery of diagnostic tests failed 
to reveal any clear-cut pathology of  gastrointestinal, 
genitourinary or abdominal origin.  The diagnosis at that 
time was psychogenic anorexia and food faddism.  These and 
other records on file fail to clearly document or confirm any 
form of anemia.  In the absence of a clear clinical diagnosis 
of anemia and in the absence of any evidence which relates 
such finding to some incident, injury or disease of active 
service, a claim for service connection for anemia must be 
denied.  The veteran is not shown to have the requisite 
medical expertise to offer his own diagnosis of such 
disorder, nor is he competent to casually connect such 
disorder, if shown, to some incident of service.  Espiritu, 
supra.
Peripheral Neuropathy:  Careful review of the claims folder 
fails to reveal any competent clinical diagnosis of 
peripheral neuropathy at any time during or after active 
military service.  Private medical records from September 
1991 do note mild decreased sensorium to the right 2nd and 
3rd fingers, although muscle strength and range of motion 
were within normal limits.  However, the assessment of right 
2nd and 3rd finger numbness was to rule out median nerve 
dysfunction and/or, rule out carpal tunnel syndrome.  In the 
absence of a clear clinical diagnosis of peripheral 
neuropathy at present, and in the absence of competent 
evidence which shows that such finding is causally related to 
some incident, injury or disease of active military service, 
the claim for service connection for peripheral neuropathy 
must be denied.  The veteran is not shown to have the 
requisite medical expertise to offer his own diagnosis of 
such disorder, nor is he competent to casually connect such 
disorder, if shown, to some incident of service.  Espiritu, 
supra.   


ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for a low back disorder, the 
claim is denied.

New and material evidence having not been submitted to reopen 
a claim for service connection for a cervical spine disorder, 
the claim is denied.

New and material evidence having not been submitted to reopen 
a claim for service connection for a right knee disorder, the 
claim is denied.

New and material evidence having not been submitted to reopen 
a claim for service connection for a stomach disorder, the 
claim is denied.

New and material evidence having not been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder, the claim is denied.

Service connection for chronic fatigue syndrome is denied.
Service connection for hypertension is denied.

Service connection for a disorder of the pancreas is denied.

Service connection for hypoglycemia/diabetes mellitus is 
denied.

Service connection for anemia is denied.

Service connection for peripheral neuropathy is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

